Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “an insertion opening for the spout to be inserted, the insertion opening having a radius larger than a sum of a radius of the shaft body and a maximum allowable deflection amount of the nozzle,
a folded back portion arranged entire circumference of the insertion opening, the folded back portion extending inward of the container, and
a discharge port;
a moving mechanism configured to move the nozzle relative to the container; and
a non-contact deflection measuring meter arranged outside of the container and in the vicinity of the insertion opening, the deflection measuring meter configured to measure a deflection of the nozzle inserted through the insertion opening in a state 
Note: Maida’870 only teaches: The heads 72M, 72K, 72C and 72Y are inkjet heads (inkjet heads) of the inkjet system of the full line type that have a length corresponding to the maximum width of the image formation region in the recording medium 24.  A nozzle row is formed on the ink ejection surface of the inkjet head.  The nozzle row has a plurality of nozzles arranged therein for discharging ink over the entire width of the image recording region…¶0073; the coloring material flow on the recording medium 24 is prevented and an image is formed on the recording surface of the recording medium 24.  In this case, because the image formation drum 70 of the image formation unit 16 is structurally separated from the treatment liquid drum 54 of the treatment liquid application unit 14, the treatment liquid does not adhere to the heads 72M, 72K, 72C and 72Y, and the number of factors preventing the ejection of ink can be reduced…¶0075.

 

Claims 2-7 are allowable due to their dependencies. 
The closest references, MAIDA (US 20110074870 A1)[cited in the IDS filed by the applicant], Zur (US 20100012746A1)[ cited in the IDS filed by the applicant] and NISHIZAKI et al (US 20070258781A1) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             


/MD M RAHMAN/Primary Examiner, Art Unit 2886